Title: From Thomas Jefferson to Adam Lindsay, 10 June 1793
From: Jefferson, Thomas
To: Lindsay, Adam



Sir
Schuylkill June 10. 1793.

I received a considerable time ago your favor of Feb. 26. The croud of business which follows for some time after the close of Congress, and then my removal from the city into the country which has for a while put my papers out of their place, has prevented my performing earlier the duty of acknoleging it and remitting you for the candles which came safely to hand. I now inclose you a bank post note for 53D–28c equal to £15–19– 8½ with many acknolegements for your kindness.—Letters from our Commissioners to the Indian treaty inform us of their safe arrival at Niagara, but that the treaty would be a month later than had been expected. We have nothing new on the subject of the war. The generosity of the French in declaring to us by their new minister that they do not wish to disturb our prosperity by calling us into the war on account of the guarantee, gives us hopes that we may preserve our neutrality. I do not find it as much known as it ought to be to our merchants that all vessels owned by Americans, (no matter where built) are entitled against all nations to pass freely, as well as all other American property in whatever form. The law of nations never considers where a vessel was built, but to whom she belongs. And this is expressly confirmed by our treaties with such nations as have treated with us. Orders are accordingly given to our custom house officers to furnish foreign-built vessels with passports if they are bonâ fide owned by Americans. This will not however entitle such vessels to the benefit of low-import duties, that being confined by law to home built vessels. I take the liberty of mentioning this, that it may be known, and our stock of shipping augmented by purchase so as to be equal to the carrying off all our produce. I am with good esteem Sir Your most obedt. servt.

Th: Jefferson


Apr. [i.e. June] 12. 93.
P.S. The person whom I had desired to go and procure me a bank post note on the 10th. when I wrote the preceding letter, having failed to do  it till this day, your favor of the 4th. came to hand on the 11th. I am really vexed at the circumstances which occasioned my delaying so long to answer your letter. I repeat assurances of the esteem with which I am Sir your very humble servt.
Th: J

